18-3558
              United States v. Chambers

18‐3558‐cr
United States v. Chambers


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ʺSUMMARY ORDERʺ). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 11th day of March, two thousand twenty.

PRESENT:            DENNY CHIN,
                    RICHARD J. SULLIVAN,
                    WILLIAM J. NARDINI,
                                         Circuit Judges.
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

UNITED STATES OF AMERICA,
                    Appellee,

                              ‐v‐                                                         18‐3558‐cr

JOHN CHAMBERS,
                                        Defendant‐Appellant.

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

FOR APPELLEE:                                                          PAUL M. MONTELEONI, Assistant
                                                                       United States Attorney (Alex Rossmiller
                                                                       and Karl Metzner, Assistant United
                                                                       States Attorneys, on the brief), for
                                                                       Geoffrey S. Berman, United States
                                                                       Attorney for the Southern District of
                                                                       New York, New York, New York.
FOR DEFENDANT‐APPELLANT:                         JARED B. FOLEY, Gallet Dreyer &
                                                 Berkey, LLP, New York, New York.



              Appeal from the United States District Court for the Southern District of

New York (Pauley, J.).

              UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

              Defendant‐appellant John Chambers appeals from a judgment of

conviction entered by the district court on November 21, 2018, following a five‐day jury

trial, convicting him of bribery, honest services fraud, and conspiracy, in violation of

18 U.S.C. §§ 371, 666, 1343, 1346, and 1349. He was sentenced principally to a term of

imprisonment of a year and a day. On appeal, Chambers argues that at trial the district

court erroneously excluded evidence of a meeting at which an undercover officer spoke

with Chambersʹs wife. We assume the partiesʹ familiarity with the underlying facts, the

procedural history of this case, and the issues on appeal.

              Chambers, a former attorney who specialized in matters involving

firearms licenses, was indicted on March 15, 2018 for bribing New York City police

officer David Villanueva, who worked in the New York Police Departmentʹs firearms

licensing division. The indictment alleged that between 2010 and 2015 Chambers

bribed Villanueva by giving him cash and gifts in return for favorable treatment with

regard to Chambersʹs clientsʹ firearms matters. Villanueva was arrested in June 2016

and, in a separate criminal proceeding, pled guilty to accepting bribes.
                                           ‐2‐
              After Villanuevaʹs arrest but before Chambers was indicted, an

undercover officer visited Chambersʹs law firm and met with Christina Chambers ‐‐

Chambersʹs office manager, paralegal, and wife ‐‐ about applying for a New York City

gun license. The meeting was videotaped by the undercover officer, and nothing illegal

or incriminating occurred during the meeting. Before trial, the government moved in

limine to prevent Chambers from offering the video of the meeting or calling the

undercover officer to testify about it. On the first day of trial, the district court granted

the governmentʹs motion, reasoning that the conversation was irrelevant and,

alternatively, that evidence of the meeting constituted impermissible ʺgood‐actsʺ

evidence of specific non‐criminal conduct.

              Toward the end of the governmentʹs case, Chambers moved to introduce

the video recording of the meeting. The district court denied this request, concluding

that the video was irrelevant and unduly prejudicial, and constituted inadmissible

hearsay. Chambers was convicted, and this appeal followed.

              We review a district courtʹs evidentiary rulings for abuse of discretion,

United States v. McDermott, 245 F.3d 133, 140 (2d Cir. 2001), and such rulings will only

be overturned if they are ʺarbitrary and irrational,ʺ United States v. White, 692 F.3d 235,

244 (2d Cir. 2012).

              We conclude that the district court did not abuse its discretion in

determining that the evidence of the meeting, which took place two years after the

charged conduct, was irrelevant. First, Chambers was not present at the meeting, and

                                             ‐3‐
thus the conversation shed little if any light on his intent. Second, the undercover

officer was purporting to be a walk‐in, prospective new client, and therefore any

conversation Christina Chambers had with him was not probative of how Chambers or

his wife behaved with clients they knew. Third, Villanueva had already been arrested

for accepting bribes from lawyers in exchange for his assistance in gun licensing

matters, and therefore Chambers was likely aware that an investigation was pending.

              Moreover, even assuming evidence of the meeting was relevant, the

district court did not abuse its discretion in finding that its probative value was

substantially outweighed by the danger of confusion and needlessly cumulative

evidence. As the district court explained, introduction of the video recording of the

meeting could have led to ʺa lot of confusion for the jury with an undercover [officer]

visiting the law office.ʺ Appʹx at 128. The district court also noted that the evidence

would have been unduly cumulative because Christina Chambers, who was set to take

the stand, was going to provide ‐‐ and ultimately did provide ‐‐ information about

Chambersʹs law practice. Accordingly, the district court, which was in the best position

to evaluate the evidence, see United States v. Monsalvatge, 850 F.3d 483, 493 (2d Cir. 2017),

did not abuse its discretion.

              Finally, ʺ[e]vidence of a crime, wrong, or other act is not admissible to

prove a personʹs character in order to show that on a particular occasion the person

acted in accordance with the character.ʺ Fed. R. Evid. 404(b)(1). This Court has long

recognized that ʺ[a] defendant may not seek to establish his innocence . . . through proof

                                             ‐4‐
of the absence of criminal acts on specific occasions.ʺ United States v. Scarpa, 897 F.2d 63,

70 (2d Cir. 1990). The reasoning behind this rule is straightforward: A single occurrence

of lawful conduct is ʺsimply irrelevantʺ to other occurrences of unlawful conduct.

United States v. Walker, 191 F.3d 326, 336 (2d Cir. 1999) (ʺWhether [the defendant] had

prepared other, non‐fraudulent applications was simply irrelevant to whether the

applications charged as false statements were fraudulent.ʺ). Chambersʹs argument that

his running of a legitimate law practice makes it less likely that he had corrupt intent to

bribe Villanueva is precisely the type of propensity inference that Rule 404(b)(1) is

intended to prohibit. Accordingly, the district court did not abuse its discretion in

excluding evidence of the conversation that Christina Chambers, and not Chambers,

had with an apparent new potential client two years after the charged conspiracy.

                                            ***

              We have considered Chambersʹs remaining arguments and conclude they

are without merit. For the foregoing reasons, we AFFIRM the judgment of the district

court.

                                           FOR THE COURT:
                                           Catherine OʹHagan Wolfe, Clerk




                                             ‐5‐